DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The status of the 04/19/2022 claims, is as follows: Claims 1-2, and 31 have been amended; Claims 4-5, 7, 10-11, 14, 17, 20, 23-25, 28-30, and 33-37 have been canceled; Claims 12, 22, 26-27, 32, and 38 have been withdrawn; and Claims 1-3, 6, 8-9, 12-13, 15-16, 18-19, 21-22, 26-27, 31-32, and 38 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
In claim 1 (similarly applying to claim 31):
The limitation “the guide member guides”
“member” is the generic placeholder. 
“guides” is the functional language.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: The limitation “a guide member" has been described in originally-filed specification on p. 09 lines 10-20 having substantially conical, pyramid, spirally-conical, rustoconical, truncated pyramid, or truncated spirally-conical.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, 8-9, 13, 15-16, 18-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Weij (US 20120125313, previously cited) in view of Koopman (US 5451744, previously cited) 
Regarding Claim 1, Weij discloses an air-frying cooker (apparatus), comprising: 
a vessel (outer wall 4); 
a food support (chamber 2) located in the vessel (outer wall 4) and having an air-permeable bottom (air-permeable bottom section 5) (para. 0023; fig. 1); and  
a guide member (air guide 11) located on a bottom wall of the vessel (outer wall 4), 
wherein the guide member (air guide 11) guides the materials from the upper chamber to the lower chamber towards a direction away from a radial center of the vessel (annotated as vertical dashed line in fig. 1) (it is noted grease dripped from the top surface of air guide 11, guided away from the radial center of the vessel/vertical dashed line toward the bottom of the vessel).   
[AltContent: textbox (Radial center of vessel)][AltContent: connector]
    PNG
    media_image1.png
    425
    423
    media_image1.png
    Greyscale



Weij does not disclose:
a partition located in the vessel and located below the food support, 
wherein the partition divides a space in the vessel into a first chamber accommodating the food support and a second chamber located below the first chamber,
wherein the partition at least partially blocks heat transfer from the first chamber to the second chamber, and guides materials falling from the air-permeable bottom of the food support into the first chamber to the second chamber, 
wherein the partition comprises a guide surface having an opening at or near a center, wherein the guide surface, from an edge to the opening, gradually inclines towards a bottom of the vessel to guide the materials falling into the first chamber to move along the guide surface and enter the second chamber through the opening, and 
wherein a lower portion of the partition comprises a supporting wall extending vertically to nearby or onto a bottom wall of the vessel.   
However, Koopman discloses:
a partition (drip tray 160) located in the vessel (cooking chamber 100) and located below the food support (spits 450) (fig. 3), 
wherein the partition (drip tray 160) divides a space in the vessel (cooking chamber 100) into a first chamber accommodating the food support and a second chamber located below the first chamber (annotated fig. 7),
wherein the partition (drip tray 160) at least partially blocks heat transfer from the first chamber to the second chamber (col. 13, lines 52-60; fig. 5), and guides materials (grease) falling from the air-permeable bottom of the food support (spits 450) into the first chamber to the second chamber (col. 8, lines 41-45), 
wherein the partition (drip tray 160) comprises a guide surface (metal sheets 160a, 160b) having an opening at a center (drain hole 164) (col. 8, lines 24-34; fig. 11), wherein the guide surface, from an edge to the opening, gradually inclines towards a bottom of the vessel to guide the materials falling into the first chamber to move along the guide surface and enter the second chamber through the opening (drain hole 164) (fig. 11), and

    PNG
    media_image2.png
    531
    623
    media_image2.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Weij’s apparatus to include the partition located in the vessel and located below the food support such that the partition divides a space in the vessel into the first chamber and second chamber located below the first chamber as taught by Koopman. Doing so would advantageously allow grease to be channeled through the opening to a single location below the partition that is protected from heat of cooking chamber (col. 13, lines 54-60 of Koopman).

Regarding Claim 2, Weij discloses the air-frying cooker (apparatus), wherein the guide member (air guide 11) that guides the materials falling from the air- permeable bottom of the food support (air-permeable bottom section 5 of chamber 2) into the first chamber to the second chamber (para. 0028) (it is noted that because of the its conical shape, the air guide 11 is able to guide grease from the first chamber into the second chamber), and the guide member (air guide 11) is, substantially conical (para. 0030-0031; fig. 2). 

Regarding Claim 3, Weij discloses the air-frying cooker (apparatus), wherein the guide member (air guide 11) is located at least partly in the second chamber on the bottom wall of the vessel (outer wall 4) (fig. 1).

Regarding Claim 6, Weij discloses the air-frying cooker (apparatus), wherein the guide member (air guide 11) guides the materials (grease) entering the second chamber to a location underneath the food support (chamber 2), out of a flow path of airflow (para. 0028) (it is noted that the air guide 11 guides grease to the bottom part 12 while it causes air flow upward to the chamber 2).
Koopman discloses the partition (drip tray 160) at least partially blocks heat transfer from the first chamber to the second chamber, and guides materials (grease) falling from the air-permeable bottom of the food support (spits 450) into the first chamber to the second chamber (col. 8, lines 41-45) underneath the partition (drip tray 160). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Weij’s apparatus to include the partition located in the vessel and located below the food support such that the partition divides a space in the vessel into the first chamber and second chamber located below the first chamber as taught by Koopman. Doing so would advantageously allow grease to be channeled through the opening to a single location below the partition that is protected from heat of cooking chamber (col. 13, lines 54-60).
Regarding Claim 8, Weij discloses the air-frying cooker (apparatus), wherein the guide member (guide member 11) has a directing surface gradually extending inclined away from a level to the bottom wall of the vessel (bottom part 12).  


    PNG
    media_image1.png
    425
    423
    media_image1.png
    Greyscale

Koopman discloses the opening (drain hole 164) in the guide surface of the partition (metal sheets 160a, 160b) (col. 8, lines 24-34; fig. 11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Weij’s apparatus to include the partition having the opening such that the partition divides a space in the vessel into the first chamber and second chamber located below the first chamber as taught by Koopman. Doing so would advantageously allow grease to be channeled through the opening to a single location below the partition that is protected from heat of cooking chamber (col. 13, lines 54-60).
The modification of Weij and Koopman discloses the guide member is aligned, in an axial direction of the vessel, with the opening in the guide surface of the partition (it is noted that the opening is the center of the cooking chamber and the guide member is disposed also in the center of the cooking chamber. Therefore, they are aligned each other in the axial direction). 

Regarding Claim 9, Weij discloses the guide member (air guide 11) (fig. 2). Koopman discloses the opening (drain hole 164) in the partition (drip tray 160) (col. 8, lines 24-34; fig. 11). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Weij’s apparatus to include the partition having the opening such that the partition divides a space in the vessel into the first chamber and second chamber located below the first chamber as taught by Koopman. Doing so would advantageously allow grease to be channeled through the opening to a single location below the partition that is protected from heat of cooking chamber (col. 13, lines 54-60).
The modification of Weij and Koopman results in the structure annotated in fig. 1 below. Therefore, the gap exists between the guide member and the opening to allow the materials falling into the first chamber to enter the second chamber through the gap. 


    PNG
    media_image1.png
    425
    423
    media_image1.png
    Greyscale


Regarding Claim 13, Weij discloses the air-frying cooker (apparatus), wherein:
the food support (chamber 2) has a handle extending to an exterior of the vessel (outer wall 4) (fig. 1). 

Regarding Claim 15, Weij discloses the air-frying cooker (apparatus), wherein the food support (chamber 2) comprises a grille plate (air-permeable bottom section 5) (para. 0023; fig. 1).

Regarding Claim 16, Weij discloses the air-frying cooker (apparatus), wherein the food support (chamber 2) is directly placed on the (bottom part 12). 
Koopman discloses the partition (drip tray 160) at least partially blocks heat transfer from the first chamber to the second chamber, and guides materials (grease) falling from the air-permeable bottom of the food support (spits 450) into the first chamber to the second chamber (col. 8, lines 41-45) underneath the partition (drip tray 160).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Weij’s apparatus to include the partition located in the vessel and located below the food support such that the partition divides a space in the vessel into the first chamber and second chamber located below the first chamber as taught by Koopman. Doing so would advantageously allow grease to be channeled through the opening to a single location below the partition that is protected from heat of cooking chamber (col. 13, lines 54-60).
The modification of Weij and Koopman results in the food support is directly placed on the partition. 

    PNG
    media_image1.png
    425
    423
    media_image1.png
    Greyscale


Regarding Claim 18, the modification of Weij and Koopman discloses substantially all the features as set forth above. Weij discloses the air-frying cooker (apparatus) comprising the bottom wall (bottom part 12). Koopman discloses the partition (drip tray 160) comprising inclined guide surface (metal sheets 160a, 160b; fig. 11). 
The modification of Weij and Koopman does not discloses:  
the inclination angle of the guide surface relative to the bottom wall of the vessel is equal to or larger than 10 degrees.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inclination angle of the guide surface relative to the bottom wall of the vessel to be equal to or larger than 10 degrees as claimed, since it is recognized that the inclination angle is merely a design choice to fit a desired application such that the grease is channeled toward the opening. 

Regarding Claim 19, the modification of Weij and Koopman discloses substantially all the features as set forth above. Koopman discloses the partition (drip tray 160) makes a temperature in the second chamber lower than that in the first chamber (col. 13, lines 54-60). 
The modification of Weij and Koopman does not disclose the partition makes the temperature in the second chamber lower than that in the first chamber by about 50 centigrade degrees. 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to design the partition such that the temperature in the second chamber lower than that in the first chamber by about 50 centigrade degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding Claim 21, the modification of Weij and Koopman discloses substantially all the features as set forth above. Weij discloses the air-frying cooker (apparatus), wherein the guide member (air guide 11) is conical-shaped (para. 0031; fig. 2). Koopman discloses the partition (drip tray 160) having the opening (drain hole 164) that is cylindrical-shaped (fig. 11). Therefore, the shape of the opening in the partition is complementary to that of the guide member so that the opening can be fitted around the guide member.  
The modification of Weij and Koopman does not disclose:
the guide member at least partly projecting beyond the guide surface of the partition. 
 However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guide member of Weij to at least partly project beyond the guide surface of the partition of Koopman such that the guide member maintains its function, which is to circulate air upward toward the chamber. 

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Koopman (US 5451744, previously cited) in view of Wang (US 20090255414, previously cited)
Regarding claim 31, Koopman disclose a partition (drip tray 160) for use in an air-frying cooker (rotisserie oven) to divide an internal space in the air-frying cooker (rotisserie oven) into a first chamber for accommodating food and a second chamber located below the first chamber (it is noted that the air-frying cooker is an intended use. The drip tray 160 can be used in the air-frying cooker), and to at least partially block heat PCIP.20585Atty. Docket No. 2016P00389WOUSAppl. No. 16/307,257 Amendment and/or Response In Reply to Office action of February 8, 2021transfer from the first chamber to the second chamber (col. 13, lines 52-60; fig. 5), the partition (drip tray 160) comprising: 
an inclined guide surface (metal sheets 160a, 160b) for guiding materials (grease) that fall from an air- permeable bottom (holes 440; figs. 3 and 7) of a food support (spits 450) into the first chamber to the second chamber through at least one opening (drain hole 164) at a center of the guide surface (metal sheets 160a, 160b) (col. 8, lines 41-45); and 
the at least one opening (drain hole 164) at the center, located at a lowest point of the guide surface (metal sheets 160a, 160b), wherein the guide surface gradually inclines downward, from an edge to the at least one opening (drain hole 164), to guide the materials (grease) towards and through the at least one opening (drain hole 164) (col. 8, lines 41-45; fig. 11). 

    PNG
    media_image3.png
    446
    518
    media_image3.png
    Greyscale



Koopman does not disclose:
A guide member, connected to the partition, guides the materials entering the second chamber from the first chamber towards a direction away from a radial center of the air-frying cooker. 
[AltContent: connector]However, Wang discloses a guide member (cover 52), connected to the partition (grease-guiding tray 51), guides the materials entering the second chamber from the first chamber towards a direction away from a radial center of the air-frying cooker (grill apparatus 1) (it is noted grease that drops on the cover 52 is guided away from the radial center shown as a dashed vertical line in fig. 3) (para. 0017). 
[AltContent: textbox (second chamber)][AltContent: textbox (First chamber)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image4.png
    495
    616
    media_image4.png
    Greyscale

[AltContent: textbox (Radial center)]


    PNG
    media_image5.png
    409
    501
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the partition of Koopman such that the guide member (cover 52) connected to the partition to guide the materials away from the radial center of the air-frying cooker as taught by Wang. Doing so would arrive at the same predictable result which is to guide grease to the grease dispensing hole.

Response to Argument
Applicant's arguments filed on 04/19/2022 have been considered but they are respectfully not found persuasive because: 
Applicant’s Arguments: with respect to claim 1 on p. 07-10 of the Remarks “ Further, in view of the reasoning presented below, the Applicant respectfully submits that Weij, Koopman, and Wang, either alone or in combination, do not teach or suggest all the features recited in amended independent claim 1. In particular, amended independent claim 1, recites, "[a]n air-frying cooker, comprising ... a guide member located on a bottom wall of the vessel ... wherein the partition comprises a guide surface having an opening at or near a center, wherein the guide surface, from an edge to the opening, gradually inclines towards a bottom of the vessel to guide the materials falling into the first chamber to move along the guide surface and enter the second chamber through the opening, and wherein the guide member guides the materials entering the second chamber from the first chamber towards a direction away from a radial center of the vessel," which is not taught or suggested, either alone or in combination, by Weij, Koopman, and Wang (emphasis added). Further, Weij describes an apparatus comprising an outer shell 1. The outer shell 1 comprises a food preparation chamber 2 surrounded by an inner wall 3 and an outer wall 4. The inner wall 3 is provided with an air permeable bottom section 5. Air is sucked from the food preparation chamber 2 through a discharge opening 6, and is delivered at a high pressure in a channel 9 defined between the inner wall 3 and the outer wall 4. Thus, air is forced through said channel 9 towards and through the air permeable bottom section 5 of the inner wall 3 to arrive again at the food preparation chamber 2. Below the air permeable bottom section 5 sitting on a bottom part 12 is an air guide means 11. The arrangement and/or shape of this air guide means 11 is such that the arriving air is directed vertically upwards with high velocity and in a rotating manner through the air permeable bottom section 5 and into the food preparation chamber 2. See Weij, paragraphs [0023], [0024], [0028], [0030], and [0031]; and figures 1 and 2. Thus, Koopman describes that the grease flows down the drip tray 160, to the drain trough 162, then towards the drain hole 164. Also, Weij describes that the air guide means 11 directs the arriving air vertically upwards into the food preparation chamber 2. The Applicant respectfully submits that combining Weij with Koopman will change the structure and operation of Koopman (discussed below). Further, MPEP 2143 states that the basic requirements of a Prima Facie case of obviousness includes "some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention." (Emphasis added). In particular, the combination ofWeij and Koopman will change the technical purpose of Koopman, since W eij describes that the air guide means 11 directs the arriving air vertically upwards into the food preparation chamber 2, whereas Koopman describes that the grease flows down the drip tray 160 towards the drain hole 164. The combination of these two technical solutions together to achieve the technical solution of the present application is not obvious without hindsight since the combination cannot be used to achieve the technical solution of the present invention, which is obtained through the features "the partition comprises a guide surface having an opening at or near a center, wherein the guide surface, from an edge to the opening, gradually inclines towards a bottom of the vessel to guide the materials falling into the first chamber to move along the guide surface and enter the second chamber through the
opening," as recited in amended independent claim 1. Further, Wang is neither contended to nor does it cure the deficiencies ofWeij and Koopman. Therefore, in view of the remarks presented above, Weij, Koopman, and Wang, either alone or in combination, fail to teach or suggest the above-mentioned features of amended independent claim 1.”
Examiner’s Responses:
The applicant’s arguments are respectfully not found persuasive. Weij discloses a guide member (air guide 11) located on a bottom wall of the vessel (outer wall 4) , wherein the guide member (air guide 11) guides the materials (grease) entering the second chamber from the first chamber towards a direction away from a radial center of the vessel (para. 0028) (it is noted any grease that falls on the air guide means 11 is guided down the surface of the air guide means 11 in a direction away from the radial center of the vessel toward the bottom surface of the vessel. It is noted the air guide means 11 is shown in fig. 2 as conical-shaped so grease is guided down the conical shape of the 11 to the bottom of the vessel in the direction of radial center of the vessel). 
[AltContent: connector][AltContent: textbox (Radial center of the vessel)][AltContent: arrow]
    PNG
    media_image6.png
    299
    392
    media_image6.png
    Greyscale

Koopman discloses a partition (drip tray 160) having an opening (drain hole 164), wherein the partition (drip tray 160) guides the materials (grease) falling into the first chamber to move along the guide surface and enter the second chamber through the opening (drain hole 164) (col. 8, lines 26-45). 
It would have been obvious to one of ordinary skill in the art to modify the Weij’s apparatus to include the partition as taught by Koopman for the advantage of attenuating heat from the cooking chamber before heat reaches the bottom surface of cooking chamber where grease most likely is located and directing grease toward the bottom surface of the cooking chamber through the hole (col. 13, 8 lines 54-60, 40-45 respectively). It is noted both reference directed to cooking devices that circulate air to achieve uniform heating. The modification would not change the operation of Weij and provide added feature of Koopman. Fig. 11 of Koopman shows air flows upwards through the hole 164. Weij’s guide member would be expected to push air upwards through the hole toward the cooking chamber. 

    PNG
    media_image7.png
    400
    481
    media_image7.png
    Greyscale

Applicant’s Arguments: with respect to claim 1 on p. 10-11 of the Remarks “Secondly, amended independent claim 1, recites, "the guide member guides the materials entering the second chamber from the first chamber towards a direction away from a radial
center of the vessel," which is not taught or suggested, either alone or in combination, by Weij,
Koopman, and Wang. With respect to previously presented dependent claim 2, the Office Action, on page 8, asserts, "[r]egarding Claim 2, Weij discloses the air-frying cooker (apparatus), further comprising a guide member (air guide 11) that guides the materials falling from the airpermeable bottom of the food support ( air-permeable bottom section 5 of chamber 2) into the
first chamber to the second chamber (para. 0028) (it is noted that because of the its conical
shape, the air guide 11 is able to guide grease from the first chamber into the second
chamber), wherein the guide member (air guide 11) is, substantially conical (para. 0030-
0031; fig. 2)." (Emphasis in original). In response, the Applicant respectfully requests
reconsideration in view of the amendments to independent claim 1, and the remarks presented
below. As discussed above, Weij describes that the air guide means 11 directs the arriving air
vertically upwards through the bottom section 5, and into the food preparation chamber 2.
However, Weij nowhere teaches or suggests that the air guide means 11 (the alleged "guide
member") guides materials entering a chamber from another chamber towards a direction away
from a radial center of the apparatus. On the contrary, Weij describes that the air guide means
11 directs the arriving air vertically upwards into the food preparation chamber 2. Weij describes that the air guide means 11 directs the arriving air to the food preparation
chamber 2 (located at the center, as can be seen in the fig. 1 ofWeij), rather than directing the
arriving air away from the radial center of the apparatus. Therefore, Weij fails to teach or suggest the above-mentioned feature of amended independent claim 1. Further, Koopman and Wang, either alone or in combination, are neither contended to nor do they cure the deficiencies of Weij.”
Examiner’s Responses:
The applicant’s arguments are respectfully not found persuasive. It is noted the limitation “the guide member guides the materials entering the second chamber from the first chamber towards a direction away from a radial center of the vessel” is a functional language. Therefore, Weij’s guide member (air guide 11) guides grease in the direction away from the radial center of the vessel. The radial center of the vessel is the top surface of the air guide 11. Grease that falls on the air guide 11 is guided by the surface of the air guide 11 in the direction away from the radial center of the vessel toward the bottom of the vessel. 

[AltContent: textbox (Radial center of vessel)][AltContent: connector]
    PNG
    media_image1.png
    425
    423
    media_image1.png
    Greyscale



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
 /TU B HOANG/ Supervisory Patent Examiner, Art Unit 3761